Citation Nr: 1452801	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-27 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the service-connected status-post trauma, right knee meniscectomy repair and degenerative changes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to January 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision rendered by the RO in Hartford, Connecticut.

The case is currently under jurisdiction of the RO in St. Petersburg, Florida.

The Board remanded the case in February 2012 for the sole purpose of scheduling the Veteran for hearing that was held at the RO before the undersigned Veterans Law Judge in February 2013.  A transcript of this hearing has been associated with the Veteran's claims folder. 

In June 2013, the Board again remanded the case to the RO, via the Appeals Management Center (AMC) for additional development of the record.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  

Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

After carefully reviewing the case, the Board finds that the appeal must be remanded for further development of the record. 

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38. C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.

As mentioned, the Board remanded this claim in June 2013 in part to provide the Veteran with an appropriate VA examination.  Email correspondences, dated from July 19, 2013 through July 31, 2013, between the AMC and the Veteran indicated that he had gone to Portugal and would not return to the United States until the end of December 2013.  

The emails showed that there was difficulty determining when to schedule the Veteran for his examination.  On July 25, 2013, the Veteran stated that he had no objection to any and all evaluation requested.  

On July 31, 2013, after several emails regarding the issue to schedule the VA examination, the Veteran decided to decline the VA examination and requested that a decision be made based on the evidence of record.  He indicated that he did not want to delay having a decision made.  

In January 2014, the Veteran submitted a change of address letter showing that he had returned to the United States.  Also, during the hearing the Veteran stated that he lived in the United States from January to March.  Being that the Veteran may currently be or will soon be available in the United States for a VA examination, the Board finds that it is critical to obtain an adequate and thorough examination for the purposes of evaluating the current severity of the service-connected disability.  

In addition, in the January 2014 letter the Veteran stated that he was giving permission to contact the doctor that did an independent evaluation on his knee.  It is not clear if he is referring to the February 2013 private medical examination that is already in the record or another examination.  

Thus, the Veteran should be contacted to make sure that the claims file is not missing any additional records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action in order to request that the Veteran provide the names and addresses of any and all health care providers who have performed an examination for his service-connected right knee disability since February 2013.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate copies of these records with the claims file.  The RO should also obtain any outstanding VA medical records if necessary.

2.  The RO should then attempt to have the Veteran scheduled for another to VA examination to ascertain the severity of the service-connected right knee disability.  All necessary testing should be undertaken.  

The examiner should review the Veteran's claims file and document such review in the examination report.  Any testing deemed necessary should be performed, to specifically include range of motion testing and X-ray studies to identify any degenerative changes.  

The examiner is asked to describe the range of motion of the right knee in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, fatigability, swelling, atrophy, flare-ups, or on repetitive use (consider Deluca factors).  

Any additional functional loss should be expressed in terms of additional limitation of flexion or extension.  The examiner is also asked to determine whether the Veteran has recurrent subluxation or lateral instability that is slight, moderate or severe.  The examiner is also to consider the Veteran's statements regarding symptomatology.  

3.  The Veteran is to be advised that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for examination.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He shall be advised that he has an obligation to assist VA in the development of his claim, and that failure to do so may result in an adverse decision.

4.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

